Citation Nr: 0725394	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  03-09 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for rheumatic heart 
disease.

3.  Entitlement to service connection for a total disability 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefits sought on 
appeal.  In a March 2006 decision, the Board remanded the 
issues of entitlement to service connection for degenerative 
joint disease of the cervical spine and rheumatic heart 
disease for further development.  The issues have since 
returned to the Board for appellate review.  

The issue of entitlement to service connection for 
degenerative joint disease of the cervical spine is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran was not found to have any residuals of 
rheumatic fever or rheumatic heart disease on his official 
service entrance medical examination, and the presumption of 
soundness has not been rebutted.

2.  The veteran has not been shown to currently have 
rheumatic heart disease that is causally or etiologically 
related to his military service.


CONCLUSION OF LAW

Rheumatic heart disease was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Letters dated in August and November 2003 fully satisfied the 
duty to notify provisions for the claims on appeal.  38 
U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letters were not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claims were readjudicated and 
additional supplemental statements of the case (SSOCs) were 
provided to the veteran in March, August, and September 2005 
and April 2007.  The letters advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence and was specifically told in a April 2005 letter to 
provide any evidence in his possession to VA.  Finally the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and TDIU.  In 
a letter dated in March 2006, the veteran was provided with 
notice of the type of evidence necessary to establish 
disability ratings or the effective dates for the 
disabilities on appeal.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In any event, any defects (as to substance 
or timeliness) in the notice as to the assigned disability 
rating or effective date are rendered moot as service 
connection is not warranted.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran was afforded a VA 
examination in connection with his claims in October 2006.  
The Board finds that there is sufficient medical evidence of 
record to decide the claim for rheumatic heart disease.  
38 C.F.R. § 3.159, McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no indication in the record that any 
additional evidence, relevant to that issue, is available and 
not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only such 
conditions as are recorded in examination reports.  History 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  In cases where the disease or injury at issue is 
not noted on the entrance examination, a two-pronged test is 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094-
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for rheumatic 
heart disease.  In this case, the presumption of soundness 
applies because the veteran's August 1964 and September 1965 
pre-induction examinations did not note rheumatic heart 
disease or any residuals of rheumatic fever.  Although there 
is some evidence indicating that the veteran may have had a 
preexisting disorder, including his own statements and those 
of a medical examiner, the Board finds that there is 
insufficient evidence establishing that any residuals of 
rheumatic fever or rheumatic heart disease clearly and 
unmistakably existed prior to service.  Significantly, on the 
August 1964 and September 1965 pre-induction examinations the 
veteran's heart was found to be clinically normal and there 
were no findings of complications or sequelae from his 
childhood rheumatic fever.  Thus, as a matter of law, the 
presumption of soundness cannot be rebutted, and the Board 
must find that any residuals of rheumatic fever or rheumatic 
heart disease did not preexist his period of service.  
Therefore, the Board's analysis must turn to the issue of 
whether rheumatic heart disease was incurred during the 
veteran's active service.  See Wagner v. Principi, 370 F.3d 
1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases 
where the presumption of soundness cannot be rebutted, the 
effect is that claims for service connection based on 
aggravation are converted into claims for service connection 
based on service incurrence).  VAOPGCPREC 3-03 (July 16, 
2003).

The veteran's service medical records were negative for a 
diagnosis of rheumatic heart disease or residuals of 
rheumatic fever.  In this regard, an undated document 
entitled chronological record of medical care noted that the 
veteran had rheumatic fever at age six with no sequelae and 
that his heart was within normal limits.  There were findings 
of upper respiratory infections, sore throat, cough, nose 
bleeds, and documentation of monthly shots of Bicillin given 
for his pre-service rheumatic fever.  Significantly, although 
he was given Bicillin shots, there was no in-service 
diagnosis of rheumatic fever or rheumatic heart disease.  In 
fact, a July 1966 dental clinical record showed that the 
veteran was evaluated for a cardiac condition; and, 
importantly, his chest x-ray and EKG were within normal 
limits and he did not recall having arthritis or carditis.  
On the veteran's October 1967 separation report of medical 
history, the physician noted that his childhood rheumatic 
fever had no sequelae and that the veteran's reported 
shortness of breath occurred when he ran a lot.  The 
veteran's heart was clinically normal on the October 1967 
separation examination.  As such, there was no in-service 
showing of any residuals of rheumatic fever or rheumatic 
heart disease.  

In fact, the post-service medical evidence reflected that the 
first findings of heart related problems and disabilities 
were in 1999, 32 years after his separation from service.  
Records from the Social Security Administration (SSA) dated 
from approximately 1997 to 2000 revealed that in August 1997, 
the veteran had a single episode of heart palpitations one 
month prior.  During a February 2000 examination, the veteran 
reported that his medical and other problems started when he 
developed rheumatic fever in approximately 1952 at age six.  
Importantly, he indicated that his current problems began in 
August 1999 when he began to experience "runaway heart" 
which resulted in a hospitalization and placement of a 
pacemaker to regulate his condition.  Later records confirm 
that the veteran was routinely seen to monitor his pacemaker 
and heart.  A private medical record from C.C. dated in 
February 2000 noted that the veteran had a follow-up 
appointment for various cardiac disabilities, including mild 
aortic stenosis or possible rheumatic heart disease.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest documented complaints 
of heart problems, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
the residuals of rheumatic fever or rheumatic heart disease 
is itself evidence which tends to show that such a disorder 
did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that residuals of 
rheumatic fever or rheumatic heart disease manifested during 
service or within close proximity thereto, the medical 
evidence does not link a current diagnosis to his military 
service.  As discussed above, the veteran did not have any 
complaints, treatment, or diagnosis of rheumatic heart 
disease for several years following his separation from 
service, and there was no event, injury, or disease in 
service to which a current disorder could be related.  

Additionally, the veteran underwent a VA examination in 
October 2006 to determine if his rheumatic heart disease was 
related to his service.  The examiner noted that the veteran 
reported a history of rheumatic fever at age five or seven 
twice and was treated monthly with Bicillin throughout 
service.  The examiner noted that he developed cardiac 
arthymias in 1999 which led to the need for a pacemaker and 
that he had mild valvular disease in 2003.  The examiner 
indicated that the veteran's history of rheumatic heart 
disease began in childhood.  After reviewing the veteran's 
claims file including his service medical records, the 
examiner opined that rheumatic heart disease was not as least 
as not related to military service and rheumatic fever was 
not aggravated beyond the natural process of the disease.  
The examiner reasoned that the veteran had rheumatic fever 
prior to the military but had a normal cardiac examination in 
the military including normal EKG and chest x-ray in July 
1966 as well as a normal separation examination.  Further, 
the veteran did not have cardiac treatment until 1999.  

The Board acknowledges the veteran's contentions that his 
upper respiratory infections, coughs, etc. during service 
aggravated his rheumatic heart disease.  As previously noted, 
the veteran did have findings in-service of the 
aforementioned illnesses.  However, the veteran is not 
competent to state that he developed rheumatic heart disease 
from these in-service illnesses.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  As a layperson, the veteran is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In sum, the Board concludes that rheumatic heart disease did 
not manifest during service and has not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.  The record revealed that the veteran was first 
diagnosed with heart problems in 1999, approximately 32 years 
after his separation from service There were no findings of 
rheumatic heart disease in-service and there is no medical 
evidence indicating that his rheumatic heart disease is 
related to his service.  Absent such a nexus, service 
connection cannot be granted.  38 C.F.R. § 3.303.  Therefore, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim for service connection for 
rheumatic heart disease.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for rheumatic heart disease is denied.


ORDER

Entitlement to service connection for rheumatic heart disease 
is denied.


REMAND

The Board notes that this issue was previously remanded in a 
March 2006 Board decision for a VA examination to determine 
whether the veteran's degenerative joint disease of the 
cervical spine was directly incurred in service.  The veteran 
claimed throughout his appeal that his service-connected 
degenerative disc disease of the lumbar spine aggravated his 
degenerative joint disease of the cervical spine.  Although 
the October 2006 examiner did opine that his current cervical 
spine abnormalities were not at least as likely as not 
related to military service , the examiner was not asked to 
address whether the veteran's current cervical spine 
abnormalities were related to his service-connected 
degenerative disc disease of the lumbar spine.  Further, the 
Board finds that the evidence of record is insufficient to 
determine the claim on the basis of secondary service 
connection.  

The current evidence of record shows that there were no 
complaints, treatment, or findings of a neck related 
disability on the August 1964 and September 1965 pre-
induction examinations and reports of medical history.  
During service, the veteran complained of pain in the back of 
his neck and muscle spasm in April 1966 and a sore neck in 
June 1966.  His October 1967 separation examination and 
report of medical history were negative for complaints, 
treatment, or findings of a neck related disability.  

VA treatment records dated from February to March 2000 showed 
that the veteran complained of pain in the base of his neck.  
A March 2000 x-ray of the cervical spine showed moderate 
anterior osteophytosis throughout that was consistent with 
degenerative arthritis to the point where the examiner opined 
that the veteran would experience dysphasia.  Additionally, 
there was degenerative joint disease in "the Luschka joint 
from L4-5 downward."  During a September 2000 VA examination 
for his service-connected degenerative disc disease of the 
lumbar spine, the veteran reported he sought treatment for 
his neck while in service but did not recall a specific 
injury.  At that time, he had neck pain but no headaches or 
transient neurological events associated with neck pain.  The 
diagnosis was extensive degenerative changes of the cervical, 
thoracic, and lumbosacral spine.  An x-ray of the cervical 
spine showed diffuse idiopathic skeletal hyperostosis (DISH).  

In March 2001 he was found to have degenerative disc disease 
of the cervical spine and in June 2001 he was noted to have 
degenerative joint disease in his neck.  The veteran 
complained of neck pain in a July 2002 VA record.  A May 2003 
VA examination for his service-connected degenerative disc 
disease of the lumbar spine reflected a diagnosis of 
degenerative arthritis of the cervical spine.  An October 
2004 VA CT of the cervical spine noted that the height of the 
bodies of C4-6 were decreased consistent with a very 
longstanding trauma.  The impression was significant 
spondylosis at multiple levels.  The veteran underwent a 
September 2005 VA examination to evaluate his peripheral 
nerves.  There was a notation that the nature of the 
condition (the Board assumes the condition is related to the 
peripheral nerves) did not involve the cervical or upper 
thoracic spine.  The veteran was noted to have disc disease 
in his spine but it was not clear from the examination if the 
relationship between his service-connected degenerative disc 
disease of the lumbar spine was related to his cervical spine 
disability.  There was no x-ray of the cervical spine taken 
at that time.  

In addition, the veteran has not been provided with the new 
laws and regulations pertinent to his claim for service 
connection for degenerative joint disease of the cervical 
spine on a secondary basis.  In September 2006, while this 
appeal was pending, this regulation was amended; therefore, 
on remand, the RO should provide the veteran with both the 
old version of the regulation prior to the amendment and the 
new version.  38 C.F.R. § 3.310(a) (2006) and 71 Fed. 
Reg.52744-52747 (Sept. 7, 2006) (effective October 10, 2006) 
(to be codified at 38 C.F.R. § 3.310(b) (2007)).

Regarding the veteran's TDIU claim, the Board notes that 
during his September 2000 VA examination, the veteran 
reported that he last worked in August 1999 and was currently 
on disability retirement primary because of low back and 
cervical neck pain.  The veteran has also reported throughout 
the record that he is on disability for his heart disability.  
As such, a decision on the TDIU claim must be deferred until 
after additional development on the cervical spine has been 
completed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for service connection for degenerative 
joint disease of the cervical spine, to 
include as secondary to his service 
connected degenerative disc disease of the 
lumbar spine.  The letter should inform 
him of the information and evidence that 
is necessary to substantiate the claims; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in his 
possession that pertains to the claims.  
The veteran should be informed that before 
secondary service connection for any 
disability may be granted as a matter of 
law, service connection must be granted 
for the primary conditions he is claiming 
the disabilities are secondary to.  The 
veteran should also be informed of the 
requirements for establishing secondary 
service connection under both the old and 
the new version of the regulation for 
secondary service connection.  38 C.F.R. 
§ 3.310(a) (2006) and 71 Fed. Reg.52744-
52747 (Sept. 7, 2006) (effective October 
10, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b) (2007)).

2.  After the development in 1 has been 
undertaken, please schedule the veteran 
for a VA examination to evaluate his 
cervical spine disability.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records, 
private treatment reports, and VA 
treatment reports, the examiner should 
render a diagnosis regarding the 
veteran's cervical spine disability.  In 
particular, any diagnosis of degenerative 
joint disease or degenerative disc 
disease in the cervical spine should be 
noted.  

b.  Additionally, based on a review of 
the claims folder and the examination 
findings, the examiner should state a 
medical opinion--based on review of all 
pertinent evidence of record including 
the service medical records; VA 
examinations, and private and VA 
treatment reports--as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the veteran's cervical spine 
disability is the result of a disease or 
injury in service (November 1965 to 
October 1967), as opposed to its being 
due to some other factor or factors.  

Further the examiner should opine as to 
the relationship, if any, between the 
veteran's service-connected degenerative 
disc disease of the lumbar spine and his 
cervical spine disability.  To the extent 
possible, the examiner should opine 
whether the veteran's current cervical 
spine disability was either (a) 
proximately caused by or (b) proximately 
aggravated by his service-connected 
degenerative disc disease of the lumbar 
spine and, if so, to what degree.

In particular, the examiner should 
consider the absence of complaints, 
treatment, or findings of a neck related 
disability on the August 1964 and 
September 1965 pre-induction examinations 
and reports of medical history; 
complaints of pain in the back of the 
neck and muscle spasm in April 1966; a 
sore neck in June 1966; and absence of 
complaints, treatment, or findings of a 
neck related disability on his October 
1967 separation examination and report of 
medical history.

Additionally please consider, the March 
2000 x-ray of the cervical spine that 
showed moderate anterior osteophytosis 
throughout that was consistent with 
degenerative arthritis to the point where 
the examiner opined that the veteran 
would experience dysphasia and 
degenerative joint disease in "the 
Luschka joint from L4-5 downward"; 
September 2000 VA examination for his 
service-connected degenerative disc 
disease of the lumbar spine, wherein the 
veteran had neck pain but no headaches or 
transient neurological events associated 
with neck pain and the diagnosis was 
extensive degenerative changes of the 
cervical, thoracic, and lumbosacral spine 
and an x-ray of the cervical spine showed 
diffuse idiopathic skeletal hyperostosis 
(DISH).  

Please also consider that in March 2001 
he was found to have degenerative disc 
disease of the cervical spine and in June 
2001 he was noted to have degenerative 
joint disease in his neck; May 2003 VA 
examination for his service-connected 
degenerative disc disease of the lumbar 
spine wherein he was diagnosed with 
degenerative arthritis of the cervical 
spine; October 2004 VA CT of the cervical 
spine that noted that the height of the 
bodies of C4-6 were decreased 
consistently with a very longstanding 
trauma and the impression was significant 
spondylosis at multiple levels; September 
2005 VA examination for peripheral nerves 
with a notation that the nature of the 
condition did not involve the cervical or 
upper thoracic spine with an absence of 
x-rays of the cervical spine at that 
time.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue, 
including both the old and the new version 
of the regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 71 Fed. Reg.52744-52747 (Sept. 7, 
2006) (effective October 10, 2006) (to be 
codified at 38 C.F.R. § 3.310(b) (2007)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


